UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-4627 Name of Registrant: Vanguard Convertible Securities Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2010  May 31, 2011 Item 1: Reports to Shareholders Vanguard Convertible Securities Fund Semiannual Report May 31, 2011 > For the fiscal half-year ended May 31, 2011, Vanguard Convertible Securities Fund returned 11.21%, ahead of its benchmark index and the average return of its peer group. > Consistent with their hybrid investment characteristics, convertible securities produced returns between those of the broad U.S. stock and bond marketsafter an extended period of outperforming both. > The fund benefited from merger and acquisition activity and from its exposure to mid- and small-capitalization convertible securities. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 7 Fund Profile. 11 Performance Summary. 13 Financial Statements. 14 About Your Funds Expenses. 27 Trustees Approve Advisory Arrangement. 29 Glossary. 30 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Six Months Ended May 31, 2011 Total Returns Vanguard Convertible Securities Fund 11.21% Spliced Convertibles Composite Index 9.00 Convertible Securities Funds Average 10.88 Spliced Convertibles Composite Index: CS First Boston Convertible Securities Index through November 30, 2004; Bank of America Merrill Lynch All US Convertibles Index (formerly Bank of America Merrill Lynch All Convertibles-All Qualities Index) through December 31, 2010; and 70% Bank of America Merrill Lynch All US Convertibles Index and 30% Bank of America Merrill Lynch Global 300 Convertibles ex-US Index (hedged) thereafter. Convertible Securities Funds Average: Derived from data provided by Lipper Inc. Y our Funds Performance at a Glance November 30, 2010 , Through May 31, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Convertible Securities Fund $13.85 $14.12 $0.257 $0.955 1 Chairmans Letter De ar Sh ar eho ld e r , F o r the s i x m o n ths e nd e d May 31
